                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT TENNESSEE
                         NASHVILLE DIVISION


ATAIN SPECIALTY INSURANCE
COMPANY,

            Plaintiff,
                                           Civil Action File No.:
v.

ALTISOURCE SOLUTIONS, INC.;
ALTISOURCE SARL; ALTISOURCE
PORTFOLIO SOLUTIONS S.A.; and
ALTISOURCE BUSINESS
SOLUTIONS PRIVATE LTD,

                   Defendants.


              ATAIN SPECIALTY INSURANCE COMPANY’S
             COMPLAINT FOR DECLARATORY JUDGMENT

      Atain Specially Insurance Company (“Atain”) files this Complaint for

Declaratory Judgment against Altisource Solutions, Inc., Altisource SARL, Altisource

Portfolio Solutions S.A., Altisource Business Solutions Private LTD (collectively

“Altisource”) and shows the Court as follows:

                          NATURE OF THE ACTION

      1.    This is an insurance coverage action in which Atain seeks declaratory

judgment under 28 U.S.C. § 2201 that it does not have an obligation to defend and/or

indemnify Altisource for any liability arising out of a lawsuit filed by Sandra and




     Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 1 of 20 PageID #: 1
Robert Arnold (the “Underlying Lawsuit”). A true and correct copy of the Arnolds’

Third Amended Complaint in the Underlying Lawsuit is attached as Exhibit A.

                      THE PARTIES AND JURISDICTION

         2.   Atain is a Michigan corporation with its principal place of business in

Michigan. Atain is a surplus lines insurance company under T.C.A. § 56-14-101, et

seq.

         3.   Altisource Solutions, Inc. (“Altisource Solutions”) is a Delaware for

profit corporation with its principal place of business in Atlanta, Georgia. Altisource

Solutions may be served through its registered agent, Corporation Service Company.

at 2908 Poston Avenue, Nashville, Davidson County, Tennessee 37203-1312.

         4.   Altisource SARL (“SARL”) is a private limited liability company

organized under the laws of the Grand Duchy of Luxembourg, and its principal place

of business is located in Monterey, Luxembourg.

         5.   Altisource Portfolio Solutions, S.A. (“APS”) is a public limited liability

company organized under the laws of the Grand Duchy of Luxembourg, with its

principal place of business in Monterey, Luxembourg.

         6.   Altisource Business Solutions Private LTD (“Altisource Business

Solutions”) is an Indian company with its principal place of business in Bengaluru,

India.




                                       2
       Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 2 of 20 PageID #: 2
      7.     This Court has personal jurisdiction over the Defendants by virtue of

their sufficient minimum contacts with the forum.

      8.     Complete diversity of citizenship exists because Atain is a Michigan

citizen and completely diverse from each of the Defendants.

      9.     This Court has subject matter jurisdiction over this matter pursuant to 28

U.S.C. § 1332 because the parties are citizens of different states, and the amount in

controversy exceeds $75,000.00 exclusive of interest and costs.

      10.    Venue is proper in this Court under 28 U.S.C. § 1391(a) because a

substantial part of the events or omissions giving rise to the claim occurred in the

Middle District of Tennessee, including the Underlying Lawsuit, and, the Defendants

are subject to the Court’s personal jurisdiction in the Middle District of Tennessee.

      11.    This action is brought pursuant to 28 U.S.C. § 2201 and seeks declaratory

relief as to Atain’s obligations owed to Altisource with respect to the Underlying

Lawsuit under Atain’s Policy issued to Precision Field Services, LLC (“Precision”).

Altisource has sought coverage under Precision’s Policy as a purported additional

insured. Atain is uncertain as to its duties, rights, and obligations and files this

declaratory judgment action to resolve questions of coverage under the insurance

policy, including its duty to defend and/or indemnify Altisource. An actual and

justiciable dispute over those duties, rights, and obligations exists between the parties.




                                     3
     Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 3 of 20 PageID #: 3
                        ATAIN’S INSURANCE POLICY

      12.    Atain issued a Policy No. PLS02153 to Precision with effective dates of

March 13, 2018 through March 13, 2019 (the “Policy”). The Policy provides certain

commercial general liability (“CGL”) and professional liability (“PL”) insurance

coverage, subject to its terms, conditions, and exclusions. A true and correct copy of

the Policy is attached as Exhibit B.

      13.    The Policy’s Declarations page names Precision as the only Named

Insured on the Policy. Ex. B, Policy, PL1002 (06/07); PL1009C (09/11). The Policy

contains an endorsement titled: ADDITIONAL INSURED – AUTOMATIC WHEN

REQUIRED BY CONTRACT. Ex. B, Policy, PL3130 (01/16).

      14.    In April 2015, Precision and SARL entered into a Master Field Vendor

Agreement (the “Agreement”). In the Agreement, Precision agreed to perform certain

professional services for Altisource related to the preservation and inspection of

foreclosed properties. A true and correct copy of the Agreement is attached as Exhibit

C.

      15.    The Agreement required Precision to procure commercial general

liability insurance and name Altisource as an additional insured. Id.

      16.    The Agreement further provides that Altisource may request Precision

obtain “E&O” insurance, but Altisource did not request Precision do so. Id.




                                     4
     Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 4 of 20 PageID #: 4
Moreover, the Agreement does not require Altisource be named as an additional

insured on Precision’s E&O or professional liability insurance. Id.

      17.   The Policy’s CGL coverage provides:

      SECTION I — COVERAGES

      COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
      LIABILITY

      1.    Insuring Agreement

            a.     We will pay those sums that the insured becomes legally
                   obligated to pay as damages because of “bodily injury” or
                   “property damage” to which this insurance applies. We will
                   have the right and duty to defend the insured against any
                   “suit” seeking those damages. However, we will have no
                   duty to defend the insured against any “suit” seeking
                   damages for “bodily injury” or “property damage” to which
                   this insurance does not apply. We may, at our discretion,
                   investigate any “occurrence” and settle any claim or “suit”
                   that may result.
                                       ***
            b.     This insurance applies to “bodily injury” and “property
                   damage” only if:
                   (1) The “bodily injury” or “property damage” is caused
                         by an “occurrence” that takes place in the “coverage
                         territory”
                                       ***
      2.    Exclusions

            This insurance does not apply to:

            a.     Expected or Intended Injury

                   “Bodily injury” or “property damage” that was expected or
                   intended from the standpoint of the insured. This exclusion


                                    5
    Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 5 of 20 PageID #: 5
             does not apply to “bodily injury” resulting from the use of
             force to protect persons or property.
                                  ***
 COVERAGE B - PERSONAL AND ADVERTISING INJURY
 LIABILITY

 1.    Insuring Agreement

       a.    We will pay those sums that the insured becomes legally
             obligated to pay as damages because of “personal and
             advertising injury” to which this insurance applies. We will
             have the right and duty to defend the insured against any
             “suit” seeking those damages. However, we will have no
             duty to defend the insured against any “suit” seeking
             damages for “personal and advertising injury” to which this
             insurance does not apply.
                                  ***
 2.    Exclusions

       This insurance does not apply to:

       a.    Knowing Violation of Rights of Another

             “Personal and advertising injury” caused by or at the
             direction of the insured with the knowledge that the act
             would violate the rights of another and would inflict
             “personal and advertising injury”.
                                  ***
 SECTION V. — DEFINITIONS

 3.    “Bodily injury” means bodily injury, sickness or disease sustained
       by a person, including death resulting from any of these at any
       time.
                                  ***
 13.   “Occurrence” means an accident, including continuous or repeated
       exposure to substantially the same general harmful conditions.
                                  ***

                                6
Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 6 of 20 PageID #: 6
 14.   “Personal and advertising injury” means injury, including
       consequential “bodily injury”, arising out of one or more of the
       following offenses:
                                  ***
       c.    The wrongful eviction from, wrongful entry into, or
             invasion of the right of private occupancy of a room,
             dwelling or premises that a person occupies, committed by
             or on behalf of its owner, landlord or lessor.
                                  ***
 17.   “Property damage” means:

       a.    Physical injury to tangible property, including all resulting
             loss of use of that property. All such loss of use shall be
             deemed to occur at the time of the physical injury that
             caused it; or
       b.    Loss of use of tangible property that is not physically
             injured. All such loss of use shall be deemed to occur at the
             time of the “occurrence” that caused it.

 18.   The Policy’s PL coverage provides:

 MISCELLANEOUS PROFESSIONAL LIABILITY
 COVERAGE FORM

 I.    INSURING AGREEMENTS

 A.    The Company will pay on behalf of the Insured, Loss in excess of
       the Deductible not exceeding the Limit of Liability shown on the
       Policy Declarations for which this coverage applies that an
       Insured shall become legally obligated to pay because of Claims
       first made against an Insured during the Policy Period or if
       applicable, during the Extended Reporting Period, for Wrongful
       Acts or Wrongful Acts resulting in Personal Injury, arising solely
       out of an Insured’s duties on behalf of the Named Insured or
       Subsidiary.

 B.    The Company will pay on behalf of the Insured any Loss in excess
       of the Deductible not exceeding the Limit of Liability as described
       in Section VI.C. to which this coverage applies that an Insured


                                7
Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 7 of 20 PageID #: 7
       shall become legally obligated to pay because of a Claim(s)
       alleging Third Party Discrimination, provided that such Claim(s)
       arises out of a Wrongful Act of an Insured and is first made
       against an Insured during the Policy Period or if applicable during
       the Extended Reporting Period.

 C.    The Company has the right and duty to defend any Claim to which
       this insurance applies, even if the allegations of the Claim are
       groundless, false or fraudulent.

 D.    The Company will reimburse the reasonable expenses incurred by
       an Insured, including loss of wages, if the Insured is required by
       the Company to attend arbitration proceedings, trial or a hearing
       in defense of a Claim, in the amount of $250 per day for each
       Insured who attends such proceedings at the Company’s request,
       subject to a maximum of $5,000 per Claim. Payments made
       pursuant to this provision shall be in addition to the Limits of
       Liability shown in the Policy Declarations. The Deductible
       amount stated in the Policy Declarations shall not apply to the
       payments made by the Company pursuant to this provision.
                                  ***
 III. DEFINITIONS

 M.    “Professional Services” means services rendered to others for a
       fee solely in the conduct of the Insured’s profession as stated
       under the Business Description of the Common Policy
       Declarations, including such services provided electronically
       utilizing the Internet or a network of two or more computers
       However, Professional Services shall not include the following:
       any services based upon, arising out of, directly or indirectly, in
       whole or in part, or in any way involving the services of an
       accountant, architect, banker, doctor, engineer, franchisor,
       hardware manufacturer/ distributor, insurance agent, insurance
       company, internet service provider, investment banker, lawyer,
       mortgage banker/ broker, physician, security broker/ dealer,
       structured settlement broker, or web site host services.
                                  ***




                                8
Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 8 of 20 PageID #: 8
      P.    “Wrongful Act” means any actual or alleged error, omission or
            negligent act committed solely in the rendering of or failure to
            render Professional Services by an Insured or any person,
            including an independent contractor acting on the behalf of the
            Named Insured or Subsidiary, for whom the Insured is legally
            liable in the rendering of Professional Services. The same
            Wrongful Act, an interrelated series of Wrongful Acts or a series
            of similar or related Wrongful Acts by one or more Insureds shall
            be deemed to be one Wrongful Act and to have commenced at the
            time of the earliest Wrongful Act.
                                         ***
      IV. EXCLUSIONS

      The Company shall not be liable to make payment for Loss or Claims
      Expenses in connection with any Claim made against an Insured arising
      out of, directly or indirectly resulting from or in consequence of or in any
      way involving:

      A.    Conduct by any person that is criminal, fraudulent, dishonest or
            with the intent to cause damage or the gaining by any Insured of
            any personal profit, remuneration or advantage to which an
            Insured was not legally entitled; provided however, this exclusion
            shall not apply to Claims Expense incurred until a final judgment
            or adjudication is rendered against the Insured as to this conduct;
            or

      B.    Any Claim by or on behalf of any Insured against any other
            Insured; or

      C.    Any actual or alleged bodily injury, sickness, disease, or death of
            any person, or damage to or destruction of any tangible property,
            including the loss of use thereof; or

      19.   The Policy contains a Professional Services Exclusion that applies to

the Policy’s CGL coverage as follows:




                                    9
    Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 9 of 20 PageID #: 9
      VI. PROFESSIONAL SERVICES EXCLUSION

                                            ***
      This insurance does not apply and there shall be no duty to defend or
      indemnify any insured for any “occurrence”, “suit”, liability, demand or
      cause of action arising, in whole or part, out of any claim involving the
      rendering or failure to render any “professional service.”

      Further, when any insured has purchased or obtained errors and/ or
      omissions coverage or any other type of professional insurance coverage
      and the claim, in any way arises, in whole or part, out of the services
      performed by any insured, there shall be no duty to defend or indemnify
      under this policy. Whether or not such E&O or any other professional
      coverage has been purchased or obtained, however, the first paragraph of
      this exclusion remains in full force and effect.

      “Professional Service” includes, but is not limited to, any of the
      following: (1) accountant; (2) architect; (3) engineer; (4) insurance agent
      or broker; (5) lawyer; (6) any medical professional; (7) real estate agent
      or broker; (8) surveyor; (9) health inspector; (10) safety inspector; (11)
      any service where an insured is retained or asked to render an opinion,
      written or verbal, to a third-party; or (12) any other service that is of a
      professional nature, regardless of whether a license or certification is
      required.

Combined Coverage and Exclusion Endorsement, Form No. AF 001 007 06/
2017:

      20.   The Policy also includes a Theft Exclusion endorsement, which applies to

both the CGL coverage and the PL coverage. It provides, in pertinent part:

      This insurance does not apply to any Claim arising out of or in any way,
      directly or indirectly, from the theft, robbery, stealing, burglary or
      larceny by any person. There shall be no duty to defend and indemnify
      for such a claim.




                                    10
   Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 10 of 20 PageID #: 10
      However, if the Professional Liability or Commercial General Liability
      coverage parts include a sublimit of coverage for Theft, this exclusion
      will not apply to that coverage.

PL3092 (10/13).

      21.     The Policy also includes a Fraud, Concealment and Misrepresentation

provision, which provides:

                                         ***
      B.      FRAUD, CONCEALMENT AND MISREPRESENTATION
              IN PRESENTING ANY CLAIM

      With respect to all “insureds” covered under this policy and their
      representatives, we do not provide coverage if one or more “insureds”
      have:

            a) Concealed or misrepresented any material fact or circumstance; or
            b) Engaged in fraudulent or dishonest conduct relating to a claim.
      Any actions taken by an insured, or their representative, as outlined in
      this endorsement may cause a denial of coverage or voiding of the
      policy. In any such instance, there shall be no duty to defend or
      indemnify any insured.

Policy, No. AF-3380 (06/ 17).

      22.     The Policy also includes a Punitive Damages Exclusion, which applies to

both the CGL and PL coverages. The Exclusion provides:

      It is agreed that IV. EXCLUSIONS, is amended to include the following
      additional exclusion:

      V.      Any claim for punitive or exemplary damages against any insured.

      23.     Finally, the Policy contains an Additional Insured provision that provides

as follows:


                                    11
   Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 11 of 20 PageID #: 11
     ADDITIONAL INSURED — Automatic When Required By
     Contract
                                        ***
     WHO IS AN INSURED is amended to include the client or customer
     specifically named in a written contract with the Named Insured, but
     only respecting defense costs incurred or liability imposed or sought to
     be imposed on such additional insured because of a Wrongful Act of the
     Named Insured, and only if prior to notice of the Claim, a written
     contract was entered into by the Named Insured that specifically requires
     that such client or customer be added as an additional Insured.

     1.    To the extent liability for injury or damage is imposed or sought to
           be imposed on the additional insured because of:

           a.      Its own acts or omissions or the acts or omissions of others
                   besides the Named Insured, this insurance does not apply;

           b.      Its acts or omissions and those of the Named Insured, as to
                   defense of the additional insured, this insurance will act as
                   coinsurance with any other insurance available to the
                   additional insured, including self-insurance, in proportion
                   to the limits of liability of all involved policies, and the
                   Other Insurance provisions of this policy are amended
                   accordingly. However, this insurance does not apply to the
                   defense or indemnity of the additional insured for its own
                   acts or omissions or the acts or omissions of others besides
                   the Named Insured.

     2.    If a written agreement between the Named Insured and the
           additional insured providing indemnity or contribution in favor of
           the additional insured exists, the extent and scope of coverage
           under this insurance for the additional insured will be no greater
           than the extent and scope of defense or indemnification of the
           additional insured pursuant to this endorsement, regardless of
           what was agreed to by the Named Insured.

PL3130 (01/ 16).




                                    12
   Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 12 of 20 PageID #: 12
         THE ALLEGATIONS IN THE UNDERLYING LAWSUIT

      24.    The Arnolds filed the Underlying Lawsuit, seeking compensatory and

punitive damages due to the alleged intentional entry into the subject premises and

taking and removing of the Arnold’s personal property (again, the “Underlying

Lawsuit”). The Arnolds seek to recover the value of the their property, emotional

distress damages, and punitive damages. The current operative pleading is the Third

Amended Complaint (Exhibit A).

      25.    On February 15, 2000, the Arnolds allege they borrowed $54,750 from

GFMS LLC secured by a Note and Deed of Trust in GFMS’s favor (the “Mortgage”)

on the home at 259 Patrick Road, Fayetteville, TN 37334 (the “Property”).

      26.    The Mortgage was allegedly assigned and transferred to US Bank on

October 17th, 2011. Ocwen Loan Servicing, LLC (“Ocwen”) began acting as US

Bank’s attorney-in-fact for the administration of the Mortgage, and as a part of this

role, Ocwen assumed a variety of loan servicing responsibilities including the

administration of foreclosure and post-foreclosure proceedings.

      27.    On March 1, 2018, the Arnolds allege that Ocwen initiated foreclosure

against the Property.

      28.    On March 29, 2018, U.S. Bank bought the Property in a foreclosure sale.

      29.    As part of the post-foreclosure process, Ocwen contracted with SARL to

manage the inspection and preservation of real and personal property at the Property.



                                    13
   Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 13 of 20 PageID #: 13
      30.      SARL then contracted with Precision for the inspection and preservation

of property.

      31.      Under the contract between SARL and Precision, Precision allegedly had

a duty to place a Personal Property Notice at the Property informing the Arnolds they

had 30 days to remove their personal property before it would be removed. a

      32.      Precision allegedly sub-contracted with Listworthy, LLC (“Listworthy”)

to assist with inspection and property preservation.

      33.      Following the foreclosure sale, the Arnolds claim they maintained a

possessory right over both their real and personal property. The Arnolds also maintain

they retained ownership of all the personal property.

      34.      On April 13, 2018, the Arnolds claim that all the defendants in the

Underlying Lawsuit illegally trespassed and entered the home on the Property, despite

the defendants’ determination that the home was occupied.

      35.      The Arnolds allege that one week after the trespass, Listworthy

negligently determined that the property was vacant, and that in making this

determination, Listworthy and its employees trespassed on the Property.

      36.      The Arnolds claim that Listworthy did not timely post the required

Personal Property Notice at the Property.

      37.      The Arnolds allege Precision knew that Listworthy did not post the

Personal Property Notice. The Arnolds further contend that Precision falsified a



                                    14
   Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 14 of 20 PageID #: 14
Personal Property Notice and uploaded this into its system, representing to Altisource

that the Notice had been posted timely.

      38.    The Arnolds claim that Altisource knew or should have known that he

Personal Property Notice had not been posted, as the photo of the Notice that was

uploaded and provided to Altisource did not clearly represent that it was posted inside

the front window of the Property. The Arnolds also allege that the upload had a

technological footprint demonstrating that it had not been taken at the Property, and

that its timestamp had been altered.

      39.    The Arnolds further contend that on or about April 25, 2018, Altisource

was informed by Maid Brigade Services, Inc. that the Property was occupied, and

allege that Altisource received photographs confirming that the Personal Property

Notice had not been posted at the Property.

      40.    The Arnolds claim that despite knowledge that the Property was occupied

and that the Personal Property Notice had not been posted, Altisource directed the

sacking of the Property (i.e., removal and destruction of the Arnolds’ personal

property).

      41.    The Arnolds allege that Precision directed Listworthy to post the

Personal Property Notice at the Property on May 12, 2018, knowing that it had not

previously been posted as represented on April 20, 2018.




                                    15
   Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 15 of 20 PageID #: 15
      42.    Therefore, the Arnolds contend that Listworthy had to have known on

May 12, 2018 that it had failed to post the Notice.

      43.    On May 15, 2018, the Arnolds attended the noticed hearing on the

detainer warrant for a judgement for possession of the Property filed by US Bank. No

representative for US Bank, Ocwen, or Altisource appeared in court for the hearing.

Due to this lack of appearance, the Arnolds claim that none of these entities obtained

rights to enter the Property without the Arnolds’ consent.

      44.    On or about May 18, 2018, the Arnolds contend they returned to the

Property, packed some of their personal property into boxes, and left the boxes inside

the residence along with larger pieces of property such as furniture. The Arnolds

allegedly planned to return to the Property with a U-Haul to remove their personal

property.

      45.    On May 23, Listworthy allegedly sought clarification regarding what

notice to post at the Property.

      46.    The Arnolds alleged that Precision requested an extension from

Altisource to clean out the Property. This request was allegedly denied by Altisource,

who ordered the clean out to be done “on priority”.

      47.    The Arnolds claim that Precision and Listworthy moved forward with the

cleanout, despite knowing that the Personal Property Notice had not been posted

timely.



                                    16
   Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 16 of 20 PageID #: 16
       48.    The Arnolds contend that on or about May 24, 2018, they returned to the

Property and discovered that most of their personal property had been removed.

       49.    Further, they claim they returned again on May 27, 2018 and discovered

two movers employed by Precision and/or Listworthy on the Property, removing more

of the Arnolds’ personal property. The Arnolds claim that the two movers stated that

they had entered the Property on prior occasions, removed personal property, and

subsequently disposed of the property at a landfill.

       50.    The Third Amended Complaint’s causes of action again Altisource

include negligence, conversion, trespass, trespass to personal property/chattels; and

intentional infliction of emotional distress.

             ALTISOURCE’S TENDER AND ATAIN’S REJECTION

       51.    Altisource has tendered their defense and indemnification to Atain for the

Third Amended Complaint in the Underlying Lawsuit.

       52.    Atain rejected Altisource’s tender via letter dated May 7, 2020, but

expressly reserve the right to bring a declaratory judgment action to determine Atain’s

coverage obligations.1 See Atain’s Letter to Altisource, a true and correct copy is

attached as Exhibit D.




1
 Atain and Altisource have exchanged numerous letters regarding Altisource's claim that it is an
additional insured under the Policy for the claims asserted in the Underlying Lawsuit.


                                     17
    Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 17 of 20 PageID #: 17
      52.    Atain now seeks a declaration concerning its obligations regarding

Altisource’s claims that it is an additional insured under the Policy, and that Atain

must defend and/or indemnify it for the allegations in the Underlying Lawsuits.

                    COUNT I – DECLARATORY RELIEF

      53.    Atain incorporates all prior allegations in paragraphs 1-52.

      54.    Atain seeks a ruling that they have no duty to defend or indemnify

Altisource in the Underlying Lawsuit, or against any claims arising out of the

operative allegations in the Underlying Lawsuit.

      55.    First, Altisource is not an additional insured under the Policy’s PL

coverage because the Agreement does not require Precision procure professional

liability coverage (E&O) for Altisource, nor does the Agreement require Altisource be

named as an additional insured on any E&O coverage.

      56.    Second, Altisource is not entitled to coverage as an additional insured

under the Policy’s CGL coverage because but the liability imposed or sought to be

imposed on Altisource in the Underlying Lawsuit is not because of Precision’s

wrongful acts, but is for Altisource’s own acts or omissions or those of others.

      57.    Third, even if Altisource were an additional insured, the claims made in

the Underlying Lawsuit do not trigger the Policy’s CGL coverage’s insuring

agreement for “bodily injury” or “property damage” caused by an “occurrence,” but

instead implicate the providing of professional services.



                                    18
   Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 18 of 20 PageID #: 18
      58.     Fourth, even if Altisource were an additional insured, the CGL

coverage’s exclusion for Expected or Intended Injury applies to bar coverage.

      59.     Fifth, even if Altisource were an additional insured, the Policy’s

Professional Services Exclusion applies to bar coverage under the Policy’s CGL

coverage for any claim arising out of or involving the rendering or failure to render

any professional services.

      60.     Sixth, even if Altisource were an additional insured, the claims made in

the Underlying Lawsuit do not fall with the Policy’s CGL coverage for personal and

advertising injury and/or the claims are barred by the exclusion for acts caused by or

at the direction of the insured with the knowledge that the act would violate the rights

of another.

      61.     Seventh, even if Altisource were an additional insured, the Policy’s Fraud

Endorsement explicitly bars coverage for fraudulent or dishonest activity.

      62.     Eight, even if Altisource were an additional insured, the Policy’s Theft

Exclusion bars coverage for any claims in the Underlying Lawsuit related to theft.

      63.     Ninth, even if Altisource were an additional insured, the Policy’s PL

coverage excludes coverage conduct which is criminal, fraudulent, dishonest, or with

the intent to cause damage or the gaining by any Insured party of any personal profit,

remuneration, or advantage to which an Insured is not legally entitled.




                                    19
   Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 19 of 20 PageID #: 19
      64.    Tenth, even if Altisource were an additional insured, the Policy’s PL

coverage excludes coverage for any damage or destruction of any tangible property.

      65.    For all of these reasons, individually or together, Atain is entitled to a

declaratory judgment that it owes no obligation to defend and/or indemnify Altisource

for any and all claims made in the Underlying Lawsuit.

      66.    Atain asks this Court to declare that it has no obligation to defend and/or

indemnify Altisource for the Underlying Lawsuit.

                             PRAYER FOR RELIEF

      Wherefore, Accordingly, Atain respectfully asks:

      (a)    This Court to declare that there is no coverage available to Altisource
             under the Policy for the claims set forth in the Underlying Lawsuit;

      (b)    This Court enter a judgment that Atain owes no duty to defend
             Altisource in the Underlying Lawsuit or against any claims or suits that
             may have been or may be brought arising out of or related to the
             Underlying Lawsuit’s allegations;

      (c)    The Court to award Atain its costs of suit and such other relief as the
             Court deems just and proper..

      Signed this 14th day of May, 2020.

COPELAND STAIR KINGMA & LOVELL              /s/ Brian S. Spitler_______________
735 Broad Street, Suite 1204                Brian Spitler
Chattanooga, TN 37402                       TN Bar No. 032649
Telephone: 423-777-4693                     Attorney for Plaintiff
Facsimile: 423-648-2283
bspitler@cskl.law




                                    20
   Case 3:20-cv-00411 Document 1 Filed 05/14/20 Page 20 of 20 PageID #: 20
